Title: To James Madison from William Savage, 11 April 1801
From: Savage, William
To: Madison, James


					
						Sir,
						Kingston Jamaica April 11th. 1801
					
					On the first Instant I had the honor to recive your letter of the 28th. January with the proofs of Six American Seamen imprest onboard the Several British Ships on this Station which I transmitted the next day to Lord H Seymour, from whom I have had no reply,  as several of the vessels they are represented to have been onboard are of this Station its probable his Lordship may not think it proper to pay any attention to my request, or whether it proceeds from the cause intimated in his letter of 24th. February to me a copy of which was included in my last. I am unable to account for,  I flatter’d myself from the conversation that took place when I last saw him that He was inclined to be more accommodating.  This I can say that in all occasions my conduct has been the most respectable & ever shall be so, to  as much as possible every thing that may appear irratable,  the moment I recive any intimations from his Lordship I will communicate them.  I am continually upon the enquiry respecting What Seamen on board imprest & of those discharged.  What I have been able to come at the knowledge of will shortly be transmitted  I have no one to assist me & the Business of the office daily encreases that it becomes too laborious.  What I have hitherto made is not equal to what is paid to respectable Clerks in counting Houses here.  Even Seven hundred pounds in some Instances are given within my own knowledge.  The room that is appropriated for my Office for two years past would have readily procured me Two hundred & forty Dollars.  Under these Considerations I trust the President of the United States will permit me to draw quarterly at the rate of fifteen Hundred Dollars ⅌ Annum & Two Hundred Dollars more ⅌ Annum for the rent of my office & I trust after maturely weighing the Business he will acquiesce.  I will hope for some compliment for past Services, all of which I submit to your good office with him.
					Since the 15 January thirty Vessels which appear to be American property have been detained & brought into this port & from the best information I have been able to obtain from the several masters their value has been computed by me at the enormous Sum of Seven hundred and Sixteen thousand Dollars.  Some few have been acquitted after being Deemd to pay both Relater & Defendents Expences which upon the smallest calculation is never less than fifteen hundred Dollars, & in Some Instances three times the Sum.
					It is well known that in a great variety of Cases I have been Instrumental in getting Vessels released that have been seized by Officers of the Customs both in this Port & particularly at the out ports.  Under these Considerations I think my services demand some recompence.
					This accompanys my last quarterly Account up to 31 March Amount Seventy Six pounds one Shilling & Seven pence for which I have drawn on you under date of the first Instant at Thirty days in favor of Messr. Robinson & Hartshorn which I doubt not will meet due Honour.  I have the Honour to be with Great Respect, Your Ob Hume. Servt.
					
						Wm. Savage
						Agent for US of America
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
